Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 11, 1998, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s déterminations concerning credibility.
The court’s Sandoval ruling, which permitted inquiry as to only a portion of defendant’s lengthy and largely theft-related record, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.